 



Exhibit 10.3
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), made
effective as of the 15th day of May, 2007 (the “Third Amendment Effective
Date”), by and among SUPERIOR WELL SERVICES, INC., a Delaware corporation
(“SWS”), and SUPERIOR WELL SERVICES, LTD., a Pennsylvania limited partnership
(“Superior”)(SWS and Superior are each a “Borrower” and collectively, the
“Borrowers”) and CITIZENS BANK OF PENNSYLVANIA, a Pennsylvania state chartered
bank (the “Lender”).
BACKGROUND
     A. Superior Well Services, Inc., a Delaware corporation (“Superior”),
Superior Well Services, Ltd., a Pennsylvania limited partnership (“SWS”),
Bradford Resources, Ltd., a Pennsylvania limited partnership (“Bradford”), and
the Lender entered into that certain Credit Agreement dated as of October 18,
2005, as amended by that certain First Amendment to Credit Agreement dated as of
August 16, 2006, as further amended by that certain Second Amendment to Credit
Agreement dated as of August 30, 2006 (as amended, and as amended, modified and
supplemented from to time to time hereafter, the “Credit Agreement”) pursuant to
which the Lender has made Revolving Credit Loans and Standby Term Loan Advances
available to Superior, SWS and Bradford.
     B. Effective on December 26, 2006, Bradford was merged with and into
Superior with Superior being the limited partnership surviving the merger (the
“Merger”), the Merger being permitted under Section 7.02 of the Credit
Agreement. As a result of the Merger, Superior and SWS are the remaining
Borrowers under the Credit Agreement.
     C. The Revolving Credit Commitment Termination Date is October 17, 2008 and
the Borrowers desire to extend the Revolving Credit Commitment Termination Date
to October 17, 2009, and the Lender is willing to do so upon the terms and
conditions set forth in this Third Amendment.
     D. Section 2.13 of the Credit Agreement provides that the Borrowers may not
reborrow a Standby Term Loan Advance after it is repaid and automatically
reduces the Standby Term Loan Commitment by the principal amount of each Standby
Term Loan Advance whether or not repaid.
     E. The Lender has made Standby Term Loan Advances in the full amount of the
Standby Term Loan Commitment, and the aggregate outstanding principal balance of
the Standby Term Loan Advances have repaid in full so that there are no
outstanding Standby Term Loan Advances on the date hereof.
     F. The Borrowers have requested that the Lender reinstate the Standby Term
Loan Commitment to its original amount of up to Thirty Million Dollars
($30,000,000.00) and allow the Borrowers to reborrow the Standby Term Loan
Advances repaid prior to the Third Amendment Effective Date to the full extent
of such reinstated Standby Term Loan Commitment, and the Lender is willing to do
so upon the terms and conditions set forth in this Third Amendment.
     NOW, THEREFORE, the parties hereto, intending to be legally bound, covenant
and agree as follows:
SECTION 1. USE OF TERMS; RECITALS
     1.1 The Borrowers acknowledge that the recitals set forth above in the
Background above are true and correct and are incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



     1.2 Capitalized terms used herein (including the Background above) shall
have the same meaning ascribed thereto in the Credit Agreement as amended by
this Third Amendment, unless otherwise specified herein.
SECTION 2. AMENDMENTS TO THE CREDIT AGREEMENT
     2.1 The following definitions as set forth in Schedule One of the Credit
Agreement are amended and restated in their entirety to read as follows:
     “Revolving Credit Commitment Termination Date” means October 17, 2009.
     “Standby Term Loan Conversion Date” means the earlier to occur of (i) the
date the Borrowers have drawn the entire amount of the Standby Term Loan
Commitment after the Third Amendment Effective Date (as defined in the Third
Amendment to Credit Agreement); and (ii) August 17, 2008.
     2.2 The following definition is added to Schedule One of the Credit
Agreement in the appropriate alphabetical order:
     “Third Amendment to Credit Agreement” means the Third Amendment to Credit
Agreement made effective as of May 15, 2007 by and among the Borrowers and the
Lender.
     2.3 References in the Credit Agreement to the “Borrowers” shall hereafter
mean the collective reference to Superior (being the limited partnership
surviving the merger of Bradford and Superior), SWS and any Person joined as a
borrower to the Credit Agreement from and after the Third Amendment Effective
Date, and reference in the Credit Agreement to a “Borrower” shall mean the
individual reference to each of the Borrowers.
     2.4 The Lender does hereby reinstate the Standby Term Loan Commitment to
its original amount of up to Thirty Million Dollars ($30,000,000.00) (as so
reinstated, the “Reinstated Standby Term Loan Commitment”), and, subject to the
terms and conditions of the Credit Agreement and in reliance upon the
representations and warranties of the Borrowers contained in Article V, the
Lender agrees to make, from time to time on and after the Third Amendment
Effective Date up to the Standby Term Loan Conversion Date, Standby Term Loan
Advances to or for the account of the Borrowers in the aggregate principal
amount not to exceed the Reinstated Standby Term Loan Commitment for the purpose
of defraying, or reimbursing to the Borrowers, up to ninety percent (90.0%) of
the hard purchase cost (excluding shipping, installation, taxes, and other soft
costs) of Eligible Equipment by the Borrowers. Each Standby Term Loan Advance
made from and after the Third Amendment Effective Date shall be non-revolving
such that when it or any portion thereof is repaid it may not be reborrowed, and
each such Standby Term Loan Advance shall automatically reduce the Reinstated
Standby Term Loan Commitment by the principal amount of such Standby Term Loan
Advance.
     2.5 The meaning ascribed to “Loan Documents” in the Credit Agreement is
hereby amended to the extent necessary to expressly incorporate in such meaning
this Third Amendment.
SECTION 3. REPRESENTATIONS, WARRANTIES AND COVENANTS
     3.1 The Borrowers hereby ratify, confirm and reaffirm, without condition,
all the terms and conditions of the Credit Agreement and the other Loan
Documents to which they are a party and agree

2



--------------------------------------------------------------------------------



 



that they continue to be bound by the terms and conditions thereof as amended by
this Third Amendment. Except as specifically amended by this Third Amendment,
the Credit Agreement shall remain in full force and effect in accordance with
its terms. This Third Amendment is not intended to be, nor shall it be construed
to create, a novation or accord and satisfaction of the Borrowers’ indebtedness
and obligations under the Credit Agreement, and the Credit Agreement as herein
modified shall continue in full force and effect. The Borrowers further confirm
that they have no defense, set-off, recoupment or counterclaim against their
obligations under the Credit Agreement, and such obligations are absolute and
unconditional.
     3.2 The Borrowers hereby ratify, confirm, reaffirm and restate the grant
and conveyance of all liens and security interests granted by the Borrowers to
the Lender in the Collateral pursuant to the Collateral Documents, and such
liens and security interests continue to secure the Obligations, including,
without limitation, the Standby Term Loan and all Standby Term Loan Advances.
The Borrowers further agree and confirm that the term “Obligations” includes
within the meaning thereof, and encompasses, all of the indebtedness and
obligations of the Borrowers to the Lender under the Standby Term Loan Note and
the Credit Agreement as amended by this Third Amendment.
     3.3 The Borrowers represent and warrant to the Lender that:
     (i) this Third Amendment has been duly authorized, executed and delivered
by the Borrowers and constitutes the legal, valid and binding obligations of the
Borrowers enforceable in accordance with their terms;
     (ii) the representations and warranties set forth within Article V of the
Credit Agreement continue to be true and correct in all material respects as of
the Third Amendment Effective Date except to the extent that (A) such
representations and warranties expressly relate to an earlier date, or (B) such
representations and warranties have changed, and such changes have been
previously disclosed in writing to the Lender and are reflected on revised
schedules to the Credit Agreement attached to this Third Amendment;
     (iii) no Event of Default or Potential Default has occurred and is
continuing on the Third Amendment Effective Date;
     (iv) no Material Adverse Effect has occurred since August 30, 2006, and no
event or events have occurred and are continuing which, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;
     (v) each Borrower has the power and authority to execute, deliver and
perform the Third Amendment; each Borrower has taken all necessary action
(including, without limitation, obtaining approval of its stockholders, if
necessary) to authorize its execution, delivery and performance of the Third
Amendment; no consent, approval or authorization of, or declaration or filing
with, any Authority, and no consent of any other Person, is required in
connection with any Borrower’s execution, delivery and performance of the Third
Amendment, except for those already duly obtained; no Borrower’s execution,
delivery or performance of the Third Amendment conflicts with, or constitutes a
violation or breach of, or constitutes a default under, or results in the
creation or imposition of any Lien upon the property of such Borrower by reason
of the terms of any contract, mortgage, lease, agreement, indenture or
instrument to which such Borrower is a party or which is binding upon it, any
Law applicable to such Borrower, or the Organization Documents of such Borrower;

3



--------------------------------------------------------------------------------



 



     (vi) the Merger was made effective on December 26, 2006 pursuant to the
provisions of the merger documents attached hereto as Exhibit “A” (the “Merger
Documents”); and
     (vii) all necessary governmental, regulatory, creditor, shareholder and
other material consents, approvals and exemptions required to be obtained by any
Person in connection with the Merger have been duly obtained and are in full
force and effect. All required filings with the necessary Authorities in the
Commonwealth of Pennsylvania have been made, are effective and in full force and
effect.
     3.4 The Borrowers agree to pay the costs and reasonable fees of counsel of
the Lender incurred in preparing and closing this Third Amendment and
consummating the transactions contemplated hereby.
SECTION 4. CONDITIONS PRECEDENT
     4.1 The amendments set forth in this Third Amendment shall be effective as
of the Third Amendment Effective Date provided each of the following conditions
has been satisfied or effectively waived by the Lender:
     (i) The representations and warranties set forth in Section 3.3 of this
Third Amendment shall be true and correct as of the Third Amendment Effective
Date.
     (ii) Contemporaneously with or prior to the execution hereof, the Borrowers
shall deliver, or cause to be delivered, to the Lender:
     (A) A Guarantor Acknowledgment and Confirmation in the form of Exhibit “B”
attached hereto, duly executed by the Guarantor;
     (B) As to SWS, a certificate of its secretary or assistant secretary dated
the Third Amendment Effective Date and certifying as to (i) true copies of its
Certificate of Incorporation and Bylaws, and all amendments thereto, as in
effect on the Third Amendment Effective Date, (ii) true copies of all action
taken by its Board of Directors in authorizing the execution, delivery and
performance of this Third Amendment and the consummation of the transactions
contemplated thereby, and (iii) the names and true signatures of its officers
authorized to execute and deliver this Third Amendment on behalf of SWS;
     (C) As to Superior, a certificate of its general partner dated the Third
Amendment Effective Date and certifying as to (i) true copies of its Certificate
of Limited Partnership and Limited Partnership Agreement, and all amendments
thereto, as in effect on the Third Amendment Effective Date, (ii) true copies of
all action taken by its partners in authorizing the execution, delivery and
performance of this Third Amendment and the consummation of the transactions
contemplated thereby, and (iii) the names and true signatures of the Persons
authorized to execute and deliver Third Amendment on behalf of Superior;

4



--------------------------------------------------------------------------------



 



     (D) The opinion of Vinson & Elkins, LLP, counsel for the Borrowers,
addressed to the Lender, in form and substance satisfactory to the Lender; and
     (E) Such other documents, instruments and certificates reasonably required
by the Lender and its counsel in connection with the transactions contemplated
by this Third Amendment.
     (iii) All legal details and proceedings in connection with the transactions
contemplated by this Third Amendment shall be satisfactory to counsel for the
Lender, and the Lender shall have received all such originals or copies of such
documents as the Lender may request.
SECTION 5. MISCELLANEOUS
     5.1 This Third Amendment shall be construed in accordance with, and
governed by the internal laws of the Commonwealth of Pennsylvania without giving
effect to its conflict of laws principles.
     5.2 All notices, communications, agreements, certificates, documents or
other instruments executed and delivered after the execution and delivery of
this Third Amendment may refer to the Credit Agreement and the other Loan
Documents without making specific reference to this Third Amendment, but
nevertheless all such references shall be deemed a reference to the Credit
Agreement and the other Loan Documents as respectively amended by this Third
Amendment unless the context requires otherwise. All references to the Credit
Agreement and the other Loan Documents in any document, instrument or agreement
executed in connection with the Credit Agreement and the other Loan Documents
shall be deemed to refer to the Credit Agreement and the other Loan Documents as
respectively amended by this Third Amendment unless the context requires
otherwise.
     5.3 This Third Amendment shall inure to the benefit of, and shall be
binding upon, the respective successors and assigns of the Borrowers and the
Lender. The Borrowers may not assign any of their rights or obligations
hereunder without the prior written consent of the Lender.
     5.4 This Third Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument. Delivery by telecopier of an
executed counterpart of a signature page to this Third Amendment or any notice,
communication, agreement, certificate, document or other instrument in
connection with the Credit Agreement and the other Loan Documents shall be
effective as delivery of an executed original counterpart thereof.
     5.5 Each Borrower releases, waives and forever discharges and relieves the
Lender and its Subsidiaries and Affiliates and the officers, directors, agents,
attorneys and employees of each (hereinafter “Releasees”) from any and all
claims, causes of action, suits, debts, liens, obligations, liabilities,
demands, losses, defenses, offsets, costs or expenses (including attorneys’
fees) of any kind, character or nature whatsoever, vested or contingent, at law,
in equity or otherwise (collectively, “Claims”), which such Borrower ever had,
now has, or which may result from the past or present state of things, against
or related to Releasees. Each Borrower agrees to assume the risk of releasing
any and all unknown, unanticipated or misunderstood Claims hereby.

5



--------------------------------------------------------------------------------



 



     5.6 THE BORROWERS REAFFIRM AND RESTATE THE PROVISIONS OF SECTION 9.02 OF
THE CREDIT AGREEMENT WHEREBY THE BORROWERS GRANTED THE LENDER THE POWER TO
CONFESS JUDGMENT AGAINST THE BORROWERS UPON THE OCCURRENCE OF CERTAIN EVENTS,
AND THE PROVISIONS OF SECTION 10.09 OF THE CREDIT AGREEMENT WHEREBY THE
BORROWERS WAIVED THE RIGHT TO A TRIAL BY JURY, SUCH PROVISIONS BEING
INCORPORATED HEREIN BY REFERENCE TO THE SAME EXTENT AS IF REPRODUCED HEREIN IN
THEIR ENTIRETY EXCEPT REFERENCES TO THE CREDIT AGREEMENT SHALL BE DEEMED
REFERENCES TO THIS THIRD AMENDMENT.
     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have caused their duly authorized officers to execute and deliver this
Third Amendment to Credit Agreement the day and year first above written.

                  WITNESS/ATTEST:       SUPERIOR WELL SERVICES, INC.    
 
               
 /s/ Scott E. Whetsell
      By:    /s/ Thomas W. Stoelk    
 
         
 
   
 
      Title:   CFO    
 
               
 
               
 
                        SUPERIOR WELL SERVICES, LTD.    
WITNESS/ATTEST:
      By:   Superior GP, L.L.C., Its sole general partner    
 
               
 /s/ Scott E. Whetsell
      By:    /s/ Thomas W. Stoelk    
 
         
 
   
 
      Title:   CFO    
 
               
 
               
 
                        CITIZENS BANK OF PENNSYLVANIA    
 
               
 
      By:    /s/ Joseph King    
 
         
 
   
 
      Title:   Senior Vice President    
 
               

6